 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       STEVEN SANTIAGO,                                         Case No. 1:19-cv-00566-SKO (PC)
12                           Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                                  FILE A FIRST AMENDED COMPLAINT
13             v.                                                 OR NOTIFY THE COURT OF HIS DESIRE
                                                                  TO PROCEED ONLY ON CLAIM FOUND
14       J. CALDWELL, et al.,                                     COGNIZABLE

15                           Defendants.                          (Doc. 1)

16                                                                21-DAY DEADLINE

17

18            Plaintiff Steven Santiago alleges that the defendants violated the Cruel and Unusual

19   Punishment Clause of the Eighth Amendment. (Doc. 1 at 5, 7.) In Claim I, Plaintiff alleges that

20   Defendants Caldwell, Hurlbut, Medina, Perez, and Taylor subjected him to excessive force. (Id. at

21   5.) In Claim II, Plaintiff alleges that Defendants Hurlbut and Martinez failed to stop the excessive

22   force, and that Defendant Tamayo failed to document all of Plaintiff’s injuries.1 (Id. at 7.)

23   Plaintiff has failed to exhaust his administrative remedies with respect to Claim II. (See id.) Thus,

24   the Court ORDERS Plaintiff to either file a first amended complaint curing the deficiencies in his

25   pleading OR, in the alternative, notify the Court that he wishes to proceed only on Claim I

26   regarding excessive force and to dismiss Claim II and Defendants Martinez and Tamayo.

27
     1
       It is unclear whether Plaintiff intends to name Hurlbut as a defendant in both Claim I and Claim II or, alternatively,
28   in only Claim II. (See Doc. 1 at 5, 7.) In an abundance of caution, the Court assumes the former.
 1   I.      SCREENING REQUIREMENT

 2           The Court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 4   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 5   legally frivolous or malicious, fail to state a claim upon which relief may be granted, or seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The

 7   Court should dismiss a complaint if it lacks a cognizable legal theory or fails to allege sufficient

 8   facts to support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

 9   699 (9th Cir. 1990).

10   II.     PLEADING REQUIREMENTS

11           A. Federal Rule of Civil Procedure 8(a)

12           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

13   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

14   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

15   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

16   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal

17   quotation marks and citation omitted).

18           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

19   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

20   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must
21   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

22   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as

23   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

24           The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

25   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

26   liberal pleading standard … applies only to a plaintiff’s factual allegations,” not his legal theories.
27   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation of a civil

28   rights complaint may not supply essential elements of the claim that were not initially pled,”

                                                         2
 1   Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation

 2   marks and citation omitted), and courts “are not required to indulge unwarranted inferences.” Doe

 3   I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and

 4   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient to

 5   state a cognizable claim, and “facts that are merely consistent with a defendant’s liability” fall

 6   short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

 7          B. Linkage and Causation

 8          Section 1983 provides a cause of action for the violation of constitutional or other federal

 9   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

10   Section 1983, a plaintiff must show a causal connection or link between the actions of the

11   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

12   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

13   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

14   act, participates in another’s affirmative acts, or omits to perform an act which he is legally

15   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

16   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

17   III.   EXHAUSTION OF ADMINISTRATIVE REMEDIES

18          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

19   to prison conditions under … any other Federal law … by a prisoner confined in any jail, prison,

20   or other correctional facility until such administrative remedies as are available are exhausted.”
21   42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and “unexhausted

22   claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211. Inmates are required to

23   “complete the administrative review process in accordance with the applicable procedural rules,

24   including deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548

25   U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all inmate suits relating to prison

26   life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the relief sought by the prisoner or
27   offered by the administrative process, Booth v. Churner, 532 U.S. 731, 741 (2001). Generally,

28   failure to exhaust is an affirmative defense that the defendant must plead and prove. Jones, 549

                                                         3
 1   U.S. at 204, 216. However, courts may dismiss a claim if failure to exhaust is clear on the face of

 2   the complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014).

 3   IV.    DISCUSSION

 4          A. Plaintiff’s Claims for Relief

 5              1. Excessive Force under the Eighth Amendment

 6          “[T]he unnecessary and wanton infliction of pain on prisoners constitutes cruel and

 7   unusual punishment” in violation of the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 328

 8   (1986) (internal quotation marks and citation omitted). As courts have succinctly observed,

 9   “[p]ersons are sent to prison as punishment, not for punishment.” Gordon v. Faber, 800 F. Supp.

10   797, 800 (N.D. Iowa) (quoting Battle v. Anderson, 564 F.2d 388, 395 (10th Cir. 1977)) (citation

11   omitted). “Being violently assaulted in prison is simply not part of the penalty that criminal

12   offenders pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

13   (internal quotation marks and citation omitted).

14          A correctional officer engages in excessive force in violation of the Cruel and Unusual

15   Punishments Clause if he (1) uses excessive and unnecessary force under all the circumstances,

16   and (2) “harms an inmate for the very purpose of causing harm,” and not “as part of a good-faith

17   effort to maintain security.” Hoard v. Hartman, 904 F.3d 780, 788 (9th Cir. 2018). In other

18   words, “whenever prison officials stand accused of using excessive physical force …, the core

19   judicial inquiry is … whether force was applied in a good-faith effort to maintain or restore

20   discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7
21   (1992). In making this determination, courts may consider “the need for application of force, the

22   relationship between that need and the amount of force used, the threat reasonably perceived by

23   the responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

24   at 7. Courts may also consider the extent of the injury suffered by the prisoner. Id. However, the

25   absence of serious injury is not determinative. Id.

26          In his complaint, Plaintiff alleges that Correctional Lieutenant P. Hurlbut ordered
27   Correctional Officer J. Caldwell to remove him from Hurlbut’s office. (Doc. 1 at 5.) Plaintiff

28   states that Caldwell then slammed Plaintiff’s head into a door window, and that Correctional

                                                        4
 1   Officer B. Taylor then threw him to the ground, handcuffed him, and punched him. (Id.) Plaintiff

 2   alleges that Correctional Sergeant A.R. Perez, Correctional Sergeant M.R. Medina, Officer

 3   Caldwell, and other officers then kicked and punched him, and that Perez repeatedly struck him

 4   with a baton while he “was handcuffed and in a hogtied position face down,” causing him to go

 5   unconscious. (Id.) Plaintiff states that he suffered abrasions and bruises to his head and neck, a

 6   burn to his lower abdomen, seizures, and respiratory failure, and that he fell into a coma. (Id.)

 7          Although Plaintiff provides no details regarding the context or the reason for the

 8   defendants’ use of force, the Court finds that Plaintiff states a cognizable excessive force claim

 9   under the Eighth Amendment. Plaintiff alleges that Defendants punched, kicked, and struck him

10   with a baton while he was handcuffed and hogtied. (Id. at 5.) If true, regardless of the need for

11   force, the amount of force appears unnecessary, and Plaintiff suffered serious injuries as a result.

12   Claim I of Plaintiff’s complaint is thus cognizable.

13          In Claim II, Plaintiff alleges that Hurlbut and Correctional Officer M.J. Martinez failed to

14   stop the other defendants from using excessive force. (Id. at 7.) Plaintiff also alleges that

15   Psychiatric Technician M. Tamayo failed to document all his injuries. (Id.) The Court need not

16   address whether these allegations, if true, state a cognizable claim, since the Court finds that

17   Plaintiff failed to exhaust his administrative remedies with respect to this claim. In his complaint,

18   Plaintiff admits that he did not submit a request for administrative relief because he “was focusing

19   on the issue of excessive force … and failed to address Claim 2.” (Id.) Exhaustion of

20   administrative remedies is mandatory, and Plaintiff’s admission that he did not even attempt to
21   exhaust makes clear on the face of his complaint that Claim II is barred. See Jones, 549 U.S. at

22   211

23              2. Retaliation

24          A claim for retaliation has five elements. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir.

25   2012). First, a plaintiff must allege that he engaged in protected activity. Id. For example, filing

26   an inmate grievance is protected, Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005), as is the
27   right to access the courts. Bounds v. Smith, 430 U.S. 817, 821 (1977); see also Rizzo v. Dawson,

28   778 F.2d 527, 531-32 (9th Cir. 1985). Second, the plaintiff must show that the defendant took

                                                       5
 1   adverse action against him. Watison, 668 F.3d at 1114 (citation omitted). “Third, the plaintiff

 2   must allege a causal connection between the adverse action and the protected conduct.” Id. In

 3   other words, the plaintiff must claim the defendant subjected him to an adverse action because of

 4   his engagement in protected activity. Rhodes, 408 F.3d at 567. “Fourth, the plaintiff must allege

 5   that the official’s acts would chill or silence a person of ordinary firmness from future [protected]

 6   activities.” Watison, 668 F.3d at 1114 (internal quotation marks and citation omitted). “Fifth, the

 7   plaintiff must allege ‘that the prison authorities’ retaliatory action did not advance legitimate

 8   goals of the correctional institution….’” Id. (quoting Rizzo, 778 F.2d at 532).

 9          Although Plaintiff checks the box for “Retaliation” on his complaint, (Doc. 1 at 7),

10   Plaintiff does not state a cognizable retaliation claim. Plaintiff does not allege that he engaged in

11   protected activity, let alone that Defendants took adverse action against him because of that

12   activity. See Watison, 668 F.3d at 1114.

13   V.     CONCLUSION AND ORDER

14          For the reasons provided above, within 21 days, Plaintiff may file a first amended

15   complaint OR, in the alternative, notify the Court that he wishes to proceed only on Claim I and

16   to dismiss Claim II and Defendants Martinez and Tamayo. If Plaintiff no longer wishes to pursue

17   this action, he may file a notice of voluntary dismissal of this case. If Plaintiff needs an extension

18   of time to comply with this order, he shall file a motion seeking an extension no later than 21

19   days from the date of service of this order.

20          Plaintiff is informed that an amended complaint supersedes the original complaint, Lacey
21   v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012), and must be “complete in itself without

22   reference to the prior or superseded pleading.” Local Rule 220. The Court provides Plaintiff with

23   the opportunity to amend his complaint to cure the deficiencies identified in this order. However,

24   Plaintiff may not change the nature of this suit by adding unrelated claims in an amended

25   complaint.

26          Accordingly, the Court ORDERS:
27             1.   Plaintiff is GRANTED leave to file a first amended complaint;

28             2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and,

                                                       6
 1             3.   Within 21 days from the date of service of this order, Plaintiff must file one of

 2                  the following three items:

 3                  a. a first amended complaint curing the deficiencies identified in this order, OR

 4                  b. a notice that he does not wish to file a first amended complaint and instead

 5                     wishes to (1) proceed only on Claim I under the Eighth Amendment, (2)

 6                     dismiss Claim II, and (3) dismiss M.J. Martinez and M. Tamayo as defendants,

 7                     OR

 8                  c. a notice of voluntary dismissal of this entire case.

 9   If Plaintiff fails to comply with this order, the Court will recommend that this action

10   proceed only on the claims found cognizable herein and that all other claims and defendants

11   be dismissed with prejudice.

12
     IT IS SO ORDERED.
13

14   Dated:   December 10, 2019                                   /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      7
